Citation Nr: 0514079	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  98-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for Wolff-Parkinson-White Syndrome (WPW).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel






INTRODUCTION

The veteran had active service from July 1993 to March 1997, 
including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, that granted, in pertinent part, 
the veteran's claim of entitlement to service connection for 
Wolff-Parkinson-White Syndrome, evaluating it as zero percent 
(non-compensably) disabling.  The veteran perfected a timely 
appeal.

In February 2001, the RO increased the evaluation on the 
veteran's service-connected Wolff-Parkinson-White Syndrome to 
10 percent disabling.

When this matter was previously before the Board in October 
2003, the case was remanded for further development and 
adjudication.  This having been completed, the matter is 
again before the Board.

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection, the Board 
has framed this issue as shown on the title page.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

The veteran's service-connected Wolff-Parkinson-White 
Syndrome is not marked by dyspnea, fatigue, angina, 
dizziness, or syncope resulting from a workload of greater 
than 5 METS but not greater than 7 METS, evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray, a left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, or chronic 
congestive heart failure.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent disabling for Wolff-Parkinson-White Syndrome have not 
been met. 38 U.S.C.A. §§ 1155, 7104 (West. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.104; Diagnostic Code 7015 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in April 2002 
and April 2004, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claim for an 
increased rating, as well as the types of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows that his service-connected condition had 
gotten worse.  The veteran was informed that this evidence 
could consist of a statement from his doctor, containing 
physical and clinical findings, results of laboratory tests 
or x-rays, and dates of examinations and tests.  The veteran 
was also asked to provide recent (preferably within the last 
twelve months) medical records, and was notified of the exact 
requirements of Diagnostic Code 7015 for each designated 
evaluation.  The veteran was also asked to send to VA 
treatment records pertinent to his condition, including 
statements from doctors, hospitals, laboratories, medical 
facilities, mental health clinics, x-rays, physical therapy 
records, surgical reports, etc.  

By way of a December 1997 rating decision, a February 1998 
Statement of the Case, and April 2002 and January 2005 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claim, and the basis for the denial 
of the veteran's claim.  These documents, as well as the RO's 
April 2002 and April 2004 letters to the veteran, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO provided 
adequate VCAA notice to the veteran only after the initial 
unfavorable decision in this case.  While the notice provided 
to the veteran was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the January 2005 Supplemental Statement of the Case 
and prior to the transfer and certification of the veteran's 
case to the Board.  The Board also finds that the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to his claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect)..  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection.  
38 U.S.C.A. § 5103A (West 2002).  In particular, the 
information and evidence associated with the claims file 
consists of the veteran's service medical records, post-
service medical evidence, including private and VA 
examination reports and records, and statements submitted by 
the veteran and his representative in support of his claim.  
Also in October 2003, the Board remanded this matter for 
additional development and adjudication.  The veteran was 
invited to provide additional medical or other evidence in 
support of his claim, which he did.  And the veteran was 
afforded a VA examination in May 2004.  The Board finds that 
the RO undertook reasonable development with respect to the 
veteran's claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis.

Disability ratings are determined by comparing the present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   
The entire history of the disability is reviewed when making 
a disability rating.  38 C.F.R. 4.1.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b).  

Where, as here, the veteran has expressed dissatisfaction 
with the initial rating of his disability, VA must assess the 
level of disability from the date of initial grant of service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Fenderson v. West, 12 Vet. App. at 
126;

The veteran's heart condition is currently rated as 10 
percent disabling under Diagnostic Code 7015.  Under this 
code an evaluation of 10 percent disabling is warranted where 
a workload of greater than 7 METS but not greater than 10 
METS results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where continuous medication or a pacemaker is 
required.  A 30 percent evaluation will be assigned where a 
workload of greater than 5 METS but not greater than 7 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or where there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  A 
60 percent evaluation is warranted where a workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  And a 100 percent disability 
evaluation is warranted for chronic congestive heart failure, 
or where a workload of 3 METS or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent. 

In this case, the record indicates that the veteran's primary 
complaint is chest pain, which he reports occurs as often as 
twice a week, and for which he takes Motrin.  Several reports 
from the veteran's private physicians also indicate ongoing 
treatment for chest pain.

In April 2001, a echocardiography revealed that the veteran's 
right and left ventricles were both of normal size and 
contractility.  Evaluation of left ventricular systolic 
function revealed no focal wall motion abnormalities.  
Estimated ejection fraction was 55-65%.  The veteran was 
found to have normal left ventricular size and 
contractibility, mild pulmonic insufficiency, and mildly 
abnormal tricuspid valve morphology noted, question tricuspid 
valve prolapse.  

In May 2004, the veteran's private physician conducted tests 
that showed that the veteran's left ventricle was mildly 
dilated; ejection fraction 45-50%.  No significant valvular 
disease was noted and there was no evidence of pericardial 
effusion.  The same month, the veteran underwent a Thallium 
stress test where he exercised for 7 minutes 31 seconds 
achieving a heart rate of 157, which was 83 percent of 
maximum predicted heart rate, peak blood pressure of 120/80 
and a workload of 10.1 METS.  The test was terminated due to 
chest pain.  The baseline EKG showed normal sinus rhythm with 
nonspecific ST T abnormalities.  The veteran had chest pain 
in Stage IV without ST depression, with no ectopy noted and 
normal blood pressure response.  The overall EKG component of 
the stress test was negative for ischemia.  When resting and 
stress images were compared there appeared uniform tracer 
uptake without any evidence of ischemia or defect.  Gated 
SPECT analysis showed normal size left ventricular activity 
with ejection fraction of 54%.  In conclusion, the veteran's 
physician found that, despite chest pain, there was no 
evidence of ischemia on EKG or nuclear images.  The Board 
also notes that the veteran's physician did not note the 
presence of dyspnea, fatigue, angina, dizziness, or syncope 
during this testing.  

Finally, in May 2004, the veteran was afforded a VA 
examination in connection with his claim.  After noting the 
veteran's medical history, the examiner noted that the 
veteran's heart had regular rate and rhythm with no murmurs, 
rubs, or gallops appreciated.  An EKG revealed normal sinus 
rhythm and was noted to be "normal EKG."  An echocardiogram 
noted an ejection fraction of 50% LVH.  The examination 
diagnosed the veteran with Wolff-Parkinson-White Syndrome, 
which was ablated in 1995, and which the examiner stated was 
"unlikely to be causing the current symptoms of chest 
pain."  The examiner also noted that the VA echocardiogram 
was "normal as per cardiologist" and that the Thallium 
stress test done outside VA was negative for ischemia despite 
chest pain, activity level 10 METS and ejection fraction of 
54%.  In conclusion, the examiner stated that the veteran's 
Wolff-Parkinson-White Syndrome "is a congenital condition, 
status post ablation with no residuals at the present time."  
The examiner also concluded that the veteran does not have 
ischemic heart disease.  

Based on the foregoing, an evaluation in excess of 10 percent 
disabling for Wolff-Parkinson-White Syndrome is not 
warranted.  In order to merit a compensable evaluation under 
Diagnostic Code 7015, the veteran must have either dyspnea, 
fatigue, angina, dizziness, or syncope resulting from a 
workload of greater than 5 METS but not greater than 7 METS, 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray, a left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, or chronic congestive heart failure.  In this case, 
the veteran has evidenced none of the above criteria.  And 
while the results of one test revealed a left ventricular 
ejection fraction of 45 to 50 percent, another test revealed 
a left ventricular ejection fraction of between 55 and 65 
percent, and the most recent and thorough test conducted in 
May 2004 revealed a left ventricular ejection fraction of 54 
percent.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In addition, there 
is no showing that the veteran's disability has necessitated 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for Wolff-Parkinson-White Syndrome is denied.  




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


